Citation Nr: 0807650	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-30 202	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to a rating in excess 10 percent for a right 
shoulder disability.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for a left elbow 
injury.

4.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

5.  Entitlement to service connection for a chronic 
adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired from the active military in September 
2002, with 20 years service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.  


FINDINGS OF FACT

1.  The evidence consistently shows that veteran has range of 
motion in his right shoulder to well above shoulder level; 
and no evidence was presented showing either nonunion of the 
clavicle with loose movement or dislocation of the clavicle.

2.  The evidence fails to show that the veteran has chronic 
prostatitis.

3.  The evidence fails to show that the veteran has chronic 
left elbow disability.

4.  The evidence fails to show that the veteran has carpal 
tunnel syndrome of the right wrist.

5.  The evidence fails to relate the veteran's psychiatric 
disability to service.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess 10 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes (DCs) 5201, 5203 (2007).

2.  Criteria for service connection for prostatitis have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  Criteria for service connection for a left elbow injury 
have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  Criteria for service connection for carpal tunnel 
syndrome of the right wrist have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  Criteria for service connection for a chronic adjustment 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Right shoulder disability

The veteran indicated that he felt he should be rated higher 
than 10 percent for his right shoulder, stating that his 
shoulder continues to give him problems.  The veteran reports 
that his functional range of motion is considerably less than 
what was shown at his various examinations.

The veteran's right shoulder disability is currently rated at 
10 percent under 38 C.F.R. § 4.71a DC 5203 for impairment of 
either the clavicle or scapula.  A 10 percent rating is 
assigned when there is either malunion of the clavicle, or 
nonunion of the clavicle without loose movement.  A 20 
percent rating is assigned when there is nonunion of the 
clavicle with loose movement, or when there is dislocation of 
the clavicle.  However, the objective medical evidence fails 
to show either nonunion of the clavicle with loose movement 
or dislocation of the clavicle.  

In May 2002, it was noted that he veteran had continued with 
physical therapy for his right shoulder with good results.

The veteran had a VA examination in November 2002 at which he 
complained of right shoulder pain stemming from a 2001 injury 
while competing in a triathlon.  The veteran underwent 
arthroscopic surgery to repair a ligament injury.  The 
examiner indicated that there was crepitus upon palpation, 
but x-rays of the veteran's shoulder were normal.

The veteran had a VA examination in January 2003 at which the 
examiner indicated that he had essentially normal range of 
motion in his right shoulder with flexion to 180 degrees and 
abduction to 180 degrees.  X-rays of the shoulder were 
normal; and there was no indication of either nonunion of the 
clavicle with loose movement or of dislocation of the 
clavicle.

The treatment records have similarly failed to show either 
loose movement or  dislocation of the clavicle.  In April 
2003, a physical therapy evaluation found that the veteran 
had active shoulder flexion to 152 degrees and abduction to 
148 degrees.  In May 2003, an MRI showed degenerative changes 
were seen at the greater tuberosity of the humerus and the 
acromioclavicular joint.  In June 2004, the veteran reported 
that his shoulder pain was doing much better; and the VA 
doctor indicated that the veteran's range of motion was 
normal.  In August 2004, the veteran's private doctor stated 
that the veteran had good range of motion in all his major 
joints.  Thus, the medical evidence fails to show either 
nonunion of the clavicle with loose movement or dislocation 
of the clavicle.  

A rating in excess of 10 percent is also available for 
shoulder disabilities based on limitation of motion under 
38 C.F.R. § 4.71a, DC 5201.  Under this rating code, a 20 
percent rating is assigned when the range of motion of a 
shoulder is limited to shoulder level.  However, as noted 
above, the veteran has routinely demonstrated full or near 
full range of motion in his right shoulder.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
no evidence has been presented showing that the range of 
motion in the veteran's right shoulder is impaired by pain, 
weakness, fatigability, or incoordination.  As such, the 
criteria for a schedular rating in excess of 10 percent for a 
right shoulder disability have not been met.

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's right shoulder 
disability reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than 10 percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The disability does not result in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) or frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Prostatitis

The veteran stated that he was treated for prostatitis on 
several occasions in 1985, and he asserted that he has had 
many flare-ups of prostatitis since that he never sought 
treatment for.

Service medical records confirm that the veteran had a 
prostate infection in December 1985.  However, the veteran's 
separation physical failed to note any chronic prostatitis.

At a VA examination in November 2002, the examiner indicated 
that the veteran had one episode of prostatitis in the past, 
but upon examination, the examiner found that the veteran's 
prostate was not enlarged.  

In January 2003, the veteran underwent a VA genitourinary 
examination at which it was noted that he had had prostatitis 
in 1985 that responded well to antibiotics.  The veteran had 
not had any symptoms of prostatitis since that time.  
Following the examination, the examiner indicated that the 
veteran had a remote history of prostatitis that had 
completely resolved.

While the veteran has asserted that he has had chronic 
residuals from the episode of prostatitis that he had while 
in service, the objective medical evidence has failed to 
support his assertion.  

The Board finds that evidence of a present disability has not 
been presented in the case of the veteran's alleged chronic 
prostatitis; and, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim for prostatitis is denied.

Left elbow injury

The veteran indicated that injured his left elbow when he was 
hit by a car in October 2001.  The veteran reports that he 
now has nerve damage in his elbow that remains painful and 
tender. 

Service medical records confirm that the veteran injured his 
left elbow in October 2001 when he hit his elbow on a car 
mirror while biking.  X-rays showed mild soft tissue swelling 
in the elbow, but no acute fracture, dislocation, or elbow 
effusion was identified.  The veteran was diagnosed with an 
elbow contusion.

At a VA examination in November 2002, x-rays of the veteran's 
elbow were normal.

At VA examination in January 2003, the veteran indicated that 
he had struck his elbow in September 2002, but he denied 
having any problems with it since that time.  The examiner 
indicated that the veteran had an absolutely normal left 
elbow with flexion from 0-140 degrees and pronosupination to 
90 degrees in each direction.  X-rays were normal.

X-rays have consistently failed to show a left elbow 
disability, and the VA examiner indicated that the veteran's 
left elbow was normal.  Furthermore the veteran's claims file 
is void of any medical records showing treatment of the 
elbow.

While the veteran claims to have continuing numbness and 
nerve difficulty in his left elbow, the objective medical 
evidence has failed to support his assertion. 

The Board finds that evidence of a present disability has not 
been presented in the case of the veteran's alleged elbow 
disability; and, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim for a left elbow disability is denied.

Carpal tunnel syndrome of the right wrist

The veteran indicated that he was treated for right wrist 
pain in August 1993 and wore a brace in July 1996.  The 
veteran stated in his Substantive Appeal that he works with 
keyboards and the problem is chronic.  The veteran indicated 
that he has been prescribed medications for his wrist and he 
continues to receive medical treatment for it, including in 
June 2004.

At a VA examination in November 2002, x-rays of the veteran's 
wrist were normal.  The examiner indicated that the veteran 
had a history of right carpal tunnel syndrome, but no active 
process was noted.

At a VA examination in January 2003, the examiner found that 
he veteran had no evidence of atrophy in his right wrist, and 
he had normal range of motion with flexion to 60 degrees, 
extension to 60 degrees, radial deviation to 20 degrees, and 
ulnar deviation to 30 degrees.  The veteran had a good grip.  
The examiner indicated that the veteran had a normal right 
wrist.  X-rays of the veteran's wrist were also normal.  As 
such, the evidence fails to show current evidence of carpal 
tunnel syndrome in the right wrist.  

The Board finds that evidence of a present disability has not 
been presented in the case of the veteran's alleged carpal 
tunnel syndrome of the right wrist; and, in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the veteran's claim for carpal tunnel syndrome 
in the right wrist is denied.

Chronic adjustment disorder

The veteran indicated that he was diagnosed with depression 
in October 1986.  The veteran indicated that he was 
prescribed valium in November 2001 and April 2002, and he 
reported being prescribed Elavil in June 2002.  The veteran 
indicated that his depression began in service and continues 
to the present day where he seeks treatment through VA.

Service medical records indicate that in October 1986, the 
veteran was evaluated by a doctor in Germany after the 
veteran had reportedly threatened "to blow his brains out" 
while in Africa.  After examining the veteran and reviewing 
his medical records, the doctor indicated that it was clear 
that the veteran became dysfunctional while in Africa.  The 
doctor found that any such issues had resolved, but the 
doctor felt that since the veteran ceased to function 
adequately for reasons that were unknown to the doctor, the 
doctor stated that he could not in good conscience recommend 
the veteran's return to State Department duty.

The veteran underwent a VA examination in November 2002 at 
which the examiner found none of the psychiatric problems 
that had been identified in either 1984 or 1994 on 
reenlistment physicals.  The veteran stated that in 1986, 
while guarding an embassy in Africa he began feeling 
depressed.  It was determined that the veteran had difficulty 
coping with the isolation that was associated with 
independent duty in faraway places.  The veteran reported 
that he was having difficulty transitioning from the Marine 
Corps to civilian life, as well as problems adjusting to his 
third marriage (and he was concerned with his spouse's lack 
of financial restraint and with her indifference to cleaning 
the house).  On examination, the veteran was polite and 
cooperative, without any impairment of thought processes or 
communications and with no delusions or hallucinations.  No 
inappropriate behavior was exhibited and the veteran was 
neither suicidal nor homicidal.  The examiner indicated that 
the veteran had very mild depression and was primarily 
dealing with anxiety of adjusting to marriage, dealing with 
financial problems, adjusting to civilian life, and dealing 
with his new job.  The veteran did not meet the criteria for 
a major depressive episode.  There was no indication that the 
veteran's adjustment disorder with anxiety was related to 
service.

In January 2004, the veteran sought treatment at the mental 
health clinic, presenting with feelings of anger without an 
identifiable reason.  The veteran stated that he rants and 
raves, but he denied any suicidal or homicidal ideations.  
The veteran indicated that he was bored and was not very 
challenged by his job.  The doctor diagnosed the veteran as 
having anxiety that was related to his adjustment to civilian 
life.

While the veteran did have several problems in the 1980s with 
depression, he nevertheless served for nearly two decades 
after the 1986 treatment for depression.  Further, the 
examiners who opined that his psychiatric disability was not 
related to service considered his statements regarding a 
continuity of symptomatology but concluded that his 
depression and anxiety stemmed from factors that were 
unrelated to the veteran's military service.

While the veteran believes that he has depression that had 
its onset in service, he is not medically qualified to prove 
a matter requiring medical expertise, such as an opinion as 
to diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
only medical opinion of record addressing the veteran's 
mental condition concluded, with full knowledge about the 
veteran's in-service treatment for depression, that the 
veteran's current problems were related to post-service 
adjustment problems.  

Given the absence of a medical opinion of record relating the 
veteran's current mental problems to his time in service, the 
criteria for service connection have not been met; and the 
veteran's claim is therefore denied.


II.  Duties to Notify and Assist 

The veteran's right shoulder disability claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to his service connection claims, under applicable 
criteria, VA has certain notice and assistance obligations to 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to 
service connection claims, a section 5103(a) notice should 
also advise a claimant of the criteria for establishing a 
disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The RO provided the veteran notice via an October 2002 
letter, which clearly advised him of the first, second and 
third elements required by Pelegrini II.    The veteran was 
also informed of the need to submit any additional evidence 
he had in his possession in the July 2004 statement of the 
case.  The veteran was also provided with the applicable 
rating criteria for a shoulder disability in the statement of 
the case.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was scheduled for a hearing before 
the Board, but he failed to appear for the scheduled hearing.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


